Order unanimously affirmed, with costs. Memorandum: The trial court properly exercised its discretion to vacate the ex parte order appointing a New Jersey resident as ancillary committee of the incompetent’s estate (Mental Hygiene Law, § 78.11). However, none of *792the parties, has questioned the finding of the New Jersey court that Mrs. Nenno is presently unable to handle her own affairs and since the application to remove does not specifically raise that as an issue by a. proceeding under subdivision (b) of section 78.27 of the Mental Hygiene Law, we do not reach that question. (Appeal from part of order of Erie Special Term vacating order of appointment.) Present — Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.